¶61 (dissenting) — Once again we are called upon to decide whether a public agency provided adequate notice before making a decision to condemn private property. As I did in the fairly recent case of Central Puget Sound Regional Transit Authority v. Miller, 156 Wn.2d 403, 128 P.3d 588 (2006), I write separately to emphasize that agencies subject to a notice statute must carry out not only the letter but the intent of the statute’s notification requirements. We have said that the purpose of notice statutes is to fairly and sufficiently inform those who may be affected by government action of the nature and character of a proposed action “so they may intelligently *586prepare for the [public] hearing [on the action].” Nisqually Delta Ass’n v. City of DuPont, 103 Wn.2d 720, 727, 696 P.2d 1222 (1985) (citing Barrie v. Kitsap County, 84 Wn.2d 579, 585, 527 P.2d 1377 (1974)). Because I believe that Public Utility District No. 2 of Grant County (PUD) failed to “fairly and sufficiently inform” the petitioner of a critical step toward condemning the petitioner’s property — and that this failure violated the due process clause of the Fourteenth Amendment to the United States Constitution — I dissent.
Alexander, C.J.
*586¶62 I share the concerns that Justices Chambers and J.M. Johnson have expressed about the lack of specific information in the meeting agenda that served as the sole notice that a condemnation resolution was being considered by the PUD. As the United States Supreme Court said in another property condemnation case, Schroeder v. City of New York, 371 U.S. 208, 212, 83 S. Ct. 279, 9 L. Ed. 2d 255 (1962), the chance of actual notice to an affected owner is reduced when “ ‘the notice required does not even name those whose attention it is supposed to attract, and does not inform acquaintances who might call it to attention.’ ” (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315, 70 S. Ct. 652, 94 L. Ed. 865 (1950)). The failure to describe the property or its owner is particularly troublesome here, where the PUD had previously negotiated with the property owners, albeit unsuccessfully, to buy the property before deciding to condemn it. That being the case, it is reasonable to conclude that the district faced no difficulty in identifying or locating the owner.
¶63 But neither the dissenters nor the majority in this case address the due process issues raised by the petitioner, North American Foreign Trade Zone Industries, LLC (NAFTZI), and by amicus Institute for Justice.25 As we *587have said in the past, “There is a distinction which must be drawn between statutory notice and notice required by due process.” City of Tukwila v. King County, 78 Wn.2d 34, 38, 469 P.2d 878 (1970). That the PUD may have met the requirements of one does not ensure that it has done so for both: “The United States Supreme Court has held that in some circumstances the notice by publication, required by statute, may be inadequate to meet the requirements of constitutional notice.” Id. (citing Mullane, 339 U.S. 306).
¶64 As the majority correctly observes, greater notice is required for the judicial condemnation proceedings that must take place before an owner is finally deprived of the property to be condemned. See majority at 569-70. However, the fact that a subsequent judicial proceeding takes place — in which actual notice is given to the affected property owner — does not cure all ills associated with the initial process of authorizing the condemnation. Thus, although I agree with the majority that the public utility district complied with the minimal requirements of the notice statute by sending its meeting agenda to local newspapers and radio stations and by posting the agenda outside its meeting room, I disagree that our inquiry should end there.
¶65 The due process clause requires notice “reasonably calculated to inform parties of proceedings which may directly and adversely affect their legally protected interests.” Walker v. City of Hutchinson, 352 U.S. 112, 115, 77 S. Ct. 200, 1 L. Ed. 2d 178 (1956) (emphasis added). Here, when the PUD adopted a resolution finding a “public necessity” to condemn the petitioner’s property, that proceeding “directly and adversely” affected the petitioner’s interest in the property. That is because the utility district cannot take *588the petitioner’s land unless it proves both a public use for the land and a public necessity to condemn it. See In re Seattle Popular Monorail Auth., 155 Wn.2d 612, 629, 121 P.3d 1166 (2005). I agree with Justice Chambers that the district’s resolution “will likely be deemed conclusive with respect to the issue of public necessity.” Dissent (Chambers, J.) at 594. As we said recently, “A declaration of necessity by a proper municipal authority is conclusive in the absence of actual fraud or arbitrary and capricious conduct, as would constitute constructive fraud.” Seattle Popular Monorail Auth., 155 Wn.2d at 629. Thus, the PUD made what was likely a final and conclusive determination that it was necessary to take the petitioner’s property. Therefore, I believe this court should carefully scrutinize whether the notice given to the petitioner comports with the requirements of due process.26
¶66 Whether the PUD’s notice was consistent with the requirements of due process is determined by Mullane’s balancing approach. In Mullane, the Supreme Court held that state action affecting property must generally be accompanied by notification of that action. It said, “An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Mullane, 339 U.S. at 314. In the years since Mullane was decided, the United States Supreme Court has adhered to the principles it established there by balancing the “inter*589est of the State” and “the individual interest sought to be protected by the Fourteenth Amendment.” Id. Consistent with that notion, it has said that courts should focus on the “reasonableness of the balance, and, as Mullane itself made clear, whether a particular method of notice is reasonable depends on the particular circumstances.” Tulsa Prof’l Collection Servs., Inc. v. Pope, 485 U.S. 478, 484, 108 S. Ct. 1340, 99 L. Ed. 2d 565 (1988).
¶67 This balancing test has been used in multiple settings to evaluate the propriety of notice. Although, as noted above, it was first put forward in Mullane when the Supreme Court reviewed the adequacy of notice through publication in the context of administering a trust, later cases have employed it to evaluate the propriety of notice in broader contexts. See, e.g., Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 799, 103 S. Ct. 2706, 77 L. Ed. 2d 180 (1983) (reviewing the propriety of publication for a probate proceeding); see also Tulsa Prof’l Collection Servs., 485 U.S. 478. These cases show, at a minimum, the propriety of notice for purposes of due process is evaluated by a balancing test. That balancing test is appropriate here, regardless of the fact that we are focusing on the early stages of condemnation proceedings.
¶68 Looking at this case, I am satisfied that a balancing of interests leads to a conclusion that the PUD did not provide notice consistent with the requirements of due process. The initial notice given by the PUD can be described only as minimal. Significantly, the notice was not sent directly to the affected property owners. Instead, the notice, which was merely a meeting agenda indicating that condemnation of real property would be considered, was posted, “transmitted to the media,” and “transmitted ... to every person and entity that requested it.” Br. of Resp’t at 5 (citing Clerk’s Papers (CP) at 662-65).
¶69 Although notifying local newspapers and radio stations a week before the vote on the resolution may have satisfied the notice statute, I am not convinced it did much more, and it certainly did little to protect the property owner’s *590right to due process. The agenda simply indicated as follows: “7643 — A Resolution Authorizing the Acquisition By Condemnation of Certain Real Property.” CP at 665. To say the least, this was scant notice that condemnation proceedings might be initiated. Furthermore, it was buried in the middle of an agenda for a routine PUD commission meeting, between items such as the time for lunch and a motion to authorize negotiation with a local business. Furthermore, there is no evidence that the notice was actually published in a newspaper or broadcast by any radio station.
f 70 In sum, I am not persuaded that the record demonstrates that the PUD’s method of notice was “reasonably calculated” to inform the affected party, the petitioner. Walker, 352 U.S. at 115. The notice was skimpy, and even if it had been published or broadcast, it would have done little. No less authority than the United States Supreme Court has said, “mere newspaper publication rarely informs a landowner of proceedings against his property.” Id. at 116. Although Walker discussed the propriety of notice to landowners in the context of compensation proceedings, what the Court said about the limitations of publication are insightful: Publication in a newspaper provides little assurance that the affected property owner will receive notice of proceedings that might affect him or her. That insight is no less true here, when this court has not been provided with evidence that the agenda, which did not describe the affected property, was published or broadcast.
¶71 I would observe, also, that it would not have been difficult for the PUD to give actual notice to affected property owners. As noted above, the PUD knew who would be affected by their actions and where they were located. Because their identity and whereabouts were known, the necessity of giving notice only through publication was reduced. See, e.g., Mullane, 339 U.S. at 317 (“Thus it has been recognized that, in the case of persons missing or unknown, employment of an indirect and even a probably futile means of notification [publication] is all that the *591situation permits and creates no constitutional bar to a final decree foreclosing their rights.”). In short, the giving of actual notice would have been easily accomplished and the interests of the State would not have been overly burdened by giving such notice.27
¶72 For the foregoing reasons, I believe that the notice given by the PUD did not satisfy the requirements of due process. The PUD was well aware that its condemnation resolution would directly and adversely affect the petitioner’s interests, and there is no question that it knew how to find the petitioner. Under these circumstances, merely posting an agenda outside a meeting room and sending it on to local newspapers and radio stations was not a method of notice “reasonably calculated to inform” the petitioner that its property interests were threatened. Walker, 352 U.S. at 115. I would reverse the Court of Appeals.

 Indeed, the majority asserts at length that the due process issue is not properly before us because NAFTZI did not challenge the constitutionality of the State’s notice statute. Majority at 570-71. Yet NAFTZI reminded this court that we must look beyond the statute itself and determine whether the notifying agency met the statute’s intent. Br. of Appellant at 17. Furthermore, NAFTZI cited In re Petition of Puget Sound Power & Light Co., 28 Wn. App. 615, 619, 625 *587P.2d 723 (1981), for the proposition that “[d]ue process requires that an individual be given an opportunity for a hearing before he is deprived of any significant property interest.” Br. of Appellant at 16. Thus, we are fairly presented with the issue of whether NAFTZI was “deprived of any significant property interest” when the public utility district commission passed a resolution declaring a public necessity to condemn its property and, if so, whether a hearing opportunity was provided. The majority makes no mention of the amicus arguments regarding due process.


 The majority mischaracterizes this point. I do not suggest that the conclusive effect given to public necessity determinations “renders a significant portion of the judicial condemnation proceeding a nullity.” Majority at 570 n.16. Rather, I simply point out that such determinations “directly and adversely” affect the property interests of the affected owners. At the public hearing stage, a property owner still can try to dissuade agency decision-makers from declaring a public necessity for condemnation based on any number of policy considerations, including fairness, loss of tax revenue, and environmental or other concerns. Once a necessity determination is made, however, the affected property owner is powerless to challenge it, absent evidence of actual or constructive fraud by the agency. Thus, the owner is placed in a significantly less advantageous position in trying to resist condemnation. In my view, that is a tangible, “direct and adverse” impact that triggers due process rights.


 Further, I note that the minimal burden this places on the State would not overwhelm the balancing test, even if ascertaining the identity and location of all affected property owners was a more substantial task for PUD. It might be one more step in an already lengthy process to give actual notice. But such costs come with upholding procedural due process: “Procedural due process is not intended to promote efficiency or accommodate all possible interests: it is intended to protect the particular interests of the person whose possessions are about to be taken.” Fuentes v. Shevin, 407 U.S. 67, 90 n.22, 92 S. Ct. 1983, 32 L. Ed. 2d 556 (1972).